BURNETT, Judge,
specially concurring.
The Court’s opinion flows logically, if not inexorably, from the cited decisions of the United States Supreme Court and the Idaho Supreme Court. Nevertheless, I write separately to signal my concern over a trend evidenced by these decisions.
It is now widely recognized, and in some quarters enthusiastically welcomed, that the United States Supreme Court is fundamentally reshaping fourth amendment jurisprudence. As we recently noted in State v. Schaffer, 107 Idaho 812, 693 P.2d 458 (Ct.App.1984), the Supreme Court has diminished the importance of probable cause in the fourth amendment’s warrant clause. The Court also has pared the significance of the warrant clause itself by enlarging the permissible scope of warrantless searches. Today’s case illustrates the growth of governmental authority to conduct warrantless searches, free, of any fourth amendment restraint, when citizens are arrested.
At first glance, the facts before us seem innocuous. After all, when a woman has been lawfully arrested for allegedly driving under the influence, does it not seem “reasonable” for the arresting officer to remove her purse from the car and for the jailer to conduct a routine inventory of its contents? Indeed, the state argues that the police acted for the woman’s own good *555and that she would have voiced no complaint if cocaine had not been discovered. But in a free society we are, or should be, vigilant against unnecessary government intrusions upon privacy — even when they are said to be for “our own good.”
The officer in this case did not ask Ms. Slaybaugh whether she preferred to take her purse to the police station or to leave it locked in the car. He simply seized it in the exercise of a custodial prerogative. The intrusion may seem inoffensive. But would we be equally complacent if the police — upon making a traffic arrest— searched the interior of a car and then proceeded to seize, open and inventory a private businessman’s valise enclosing important personal papers, or a lawyer’s briefcase containing confidential client matters, or a traveler’s suitcase containing a diary, clothing and intimate effects? I think not.
It is one thing for the government to seize and examine personal property when there is reason to believe the property is connected with a crime or where such action is reasonably necessary to protect the safety of a police officer. But it is quite another for the government to seize, and later to examine at the police station, any or all personal property found inside an automobile without regard to whether it bears a relationship to the arrest, to any other crime, or to the officer’s safety. Yet that is precisely what the government is authorized to do under the case law controlling our decision today.
In New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981), the United States Supreme Court adopted a “bright line” rule governing searches incident to lawful arrests. The Court held that the entire passenger compartment of an automobile may be searched, and any property — including closed containers — may be examined, whenever an occupant or a recent occupant of the car is arrested. The search need not be justified by safety considerations or by suspicion that the property is related to any criminal activity. This broad authority to conduct warrantless searches at the place of arrest is supplemented by the less controversial power to conduct warrantless inventory searches at the police station. There, the police may take property from an arrested individual’s possession and examine it in accordance with established inventory procedures. Illinois v. Lafayette, 462 U.S. 640, 103 S.Ct. 2605, 77 L.Ed.2d 65 (1983).
In State v. Calegar, 104 Idaho 526, 661 P.2d 311 (1983), the Idaho Supreme Court constructed a bridge between Belton and Lafayette. The Court said that police officers could search the interior of a car incident to an arrest, remove the property found, and — instead of examining it at the scene — transport it to a police station and examine it there. The aggregate effect of Belton, Lafayette and Calegar is that the police, free from fourth amendment restraint, may seize anything inside the passenger compartment of a car occupied or recently occupied by a lawfully arrested person, and may take the property to the police station for an inventory, regardless of whether the property is the subject of legitimate police interest.
I view with apprehension this growing power of government to make warrantless intrusions into a citizen’s personal papers, property and effects. I agree with Justice White, a strong supporter of effective law enforcement, who dissented in Belton and who observed that the topic of automobile searches incident to arrest “calls for more caution than the Court today exhibits. ...” 453 U.S. at 472, 101 S.Ct. at 2870. Periodically we must pause to remember that the fourth amendment does not exist to protect lawbreakers. Rather, like other provisions in the Bill of Rights, it exists to prevent an overreaching of governmental power into the private lives of all Americans. A search-and-seizure case may focus narrowly upon a person accused of crime, but in a larger sense it serves as a barometer of the value we place upon our freedom. Today’s case shows the barometer falling.